       8:20-cv-00346-SMB Doc # 6 Filed: 08/27/20 Page 1 of 1 - Page ID # 11




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

ANGELA D. GUARIN, For Graesyn Laine
Guarin;
                                                                       8:20CV346
                       Plaintiff,

        vs.                                                               ORDER

ANDREW SAUL, Commissioner of Social
Security Administration;

                       Defendant.


       This matter is before the Court on Plaintiff’s Motion to Proceed In Forma Pauperis. (Filing
No. 2.) Upon consideration,


       IT IS ORDERED:

       1.      Plaintiff’s Motion to Proceed In Forma Pauperis (Filing No. 2) is granted. The
Complaint shall be filed without payment of fees.

       2.      The Clerk of the Court shall send a copy of this Order together with three summons
forms and three copies of Form 285 to Plaintiff for service of process.

       3.      If requested to do so, the United States Marshal shall serve all process in this case
without prepayment of fees from Plaintiff.

       Dated this 27th day of August, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
